Citation Nr: 0712179	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-39 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

2.  Entitlement to service connection for a low back 
condition.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  An unappealed March 1972 rating decision denied service 
connection for a low back condition.

2.  The evidence pertaining to the low back condition 
submitted subsequent to the March 1972 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

3.  The veteran has a current low back condition, which has 
been related by a medical professional to his injury in 
service.  


CONCLUSIONS OF LAW

1. The RO's March 1972 decision that denied service 
connection for a low back condition is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for a low back 
condition. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The criteria for service connection for a low back 
condition have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For claims received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the March 1972 denial, an abundance of medical evidence 
has been submitted, in addition to the veteran's lay 
statements and a statement of his wife.  In particular, a 
March 2007 statement from G.C. Heigerick, D.O. links the 
veteran's current condition to his in service injury.  This 
constitutes "new" evidence because it was not previously 
submitted and is not cumulative or redundant of prior 
evidence.  The evidence is also "material" because it 
contains information not previously established that raises a 
reasonable possibility of substantiating the claim as it 
provides a nexus opinion.
This new and material evidence also satisfies the 
requirements for service connection.  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

The veteran's low back condition has been documented in the 
medical evidence for a number of years, and his most recent 
diagnosis of spondylosis, disc herniation, and stenosis is 
contained in the March 2007 statement of Dr. Heigerick.  
However, his service medical records are negative for 
evidence of a back injury.  The veteran's entrance and 
separation examinations showed normal findings, and although 
the veteran reported a history of back pain on his Report of 
Medical History at entrance and in April 1970, the April 1970 
report indicates this was related to previous kidney stones.  
The veteran contends he injured his back when he fell and 
twisted it in 1971.  

Despite the lack of documentation in his service medical 
records, the statement of Dr. Heigerick relates the veteran's 
current condition to the injury in service, based on his 
review of the veteran's MRIs over the years which show a 
progression of a significant past trauma.  Dr. Heigerick 
found, "Mr. Dollard's disability and its progression to its 
present advanced state is rooted in the injury he sustained 
in 1971. The nature of his symptoms and radiographic changes 
are consistent with a slowly progressive condition."

Based on Dr. Heigerick's findings, the absence of a nexus 
opinion to the contrary, and resolving reasonable doubt in 
favor of the veteran, the Board finds service connection is 
warranted as to the veteran's low back condition.



Notice and Assistance
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, a June 2003 letter from the RO set forth the standard 
for new and material evidence, but does not set forth the 
elements for service connection or explicitly state the basis 
for the prior final denial.  As such it does not fully meet 
the requirements of Kent.  However, because the instant 
decision reopens the veterans' claim any deficiency with 
respect to notice regarding new and material evidence is 
moot.

ORDER

Service connection for the veteran's low back condition is 
granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


